DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:  	 	Amend claim 5 to recite: 	An electronic lockbox control system comprising: 	a plurality of electronic lockboxes, at least one wireless portable computer, a central computer, and a communications network that allows data messages to be sent between the central computer and the at least one wireless portable computer; 	the central computer includes a first processing circuit, a first memory circuit including instructions executable by the first processing circuit, a first communications circuit, and a database that contains a plurality of appointment schedule events; 	a first of the at least one wireless portable computer includes a second processing circuit, a second memory circuit including instructions executable by the second processing circuit, a first display, a first user-activated data input circuit, and a second wireless communications circuit, wherein the second wireless communications circuit can exchange data messages with the central computer, and with other wireless computers; and 	each of the plurality of electronic lockboxes including a third processing circuit, a third memory circuit including instructions executable by the third processing circuit, a third wireless 
Reason for Allowance
The amendments to the claims and remarks from 01/25/2022 in combination with the previous presented limitations and the Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) Claim 1, particularly if the central computer reschedules said first predetermined appointment time interval, the time limited access credentials are automatically altered by the central computer so as to time shift the first predetermined appointment time interval to a different real time period; the altered time limited access credentials allow an authorized visiting person to obtain access to the secure compartment of said first one of the plurality of electronic lockboxes, if the altered time limited access credentials are presented to said first one of the plurality of electronic lockboxes within said second predetermined appointment time interval, which is correct with respect to the different real time period; and a person using the second wireless portable computer can either approve or decline the different real time period for access to the secure compartment of said first one of the plurality of electronic lockboxes, with regard to said first one of the plurality of electronic lockboxes and said first wireless portable computer, in the manner claimed. 	2) Claim 5, particularly  said time limited access credentials allow an authorized visiting person to obtain access to the secure compartment of said first one of the plurality of electronic lockboxes, if, using said first wireless portable computer, the time limited access credentials are presented to said first one of the plurality of electronic lockboxes within said second predetermined appointment time interval; and if a pre-approved time interval is programmed at the central computer for said first one of the plurality of electronic lockboxes; and  if said second predetermined appointment time interval falls within said pre- approved time interval; then said rescheduling from the first predetermined appointment time interval to the second predetermined appointment time interval will automatically be approved, in the manner claimed. 	3) Claim 13, particularly a second one of the plurality of electronic lockboxes located at a different site than said first one of the plurality of electronic lockboxes; wherein said first one of the plurality of electronic lockboxes is associated with said first predetermined appointment time interval; said second one of the plurality of electronic lockboxes is associated with a third predetermined appointment time interval that is still in the future; and if an authorized visiting person is delayed from leaving said first one of the plurality of electronic lockboxes because a sales prospect desires to remain on site longer than first predetermined appointment time interval; then said authorized visiting person may send a request to the central computer to reschedule said third predetermined appointment time interval to a fourth predetermined appointment time interval that is time-shifted with respect to said third predetermined appointment time interval, with regard to said second one of the plurality of electronic lockboxes and said first wireless portable computer, in the manner claimed. 	
 	4) Claim 25, particularly a second of the at least one wireless portable computer, which includes a fourth processing circuit, a fourth memory circuit including instructions executable by the fourth processing circuit, a second display, a second user-activated data input circuit, and a fourth wireless communications circuit, wherein the fourth wireless communications circuit can exchange data messages with the central computer, and with other wireless computers; wherein a person using the second wireless portable computer can either approve or decline the revised estimated schedule visit time, in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684